 

 

    
       
  

  
 

Fill in this information to identify your case:

Case 19-25942 Doc5 Filed 12/02/19 Page1 of2

Debtor 1 Shanee

First Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

     
 
    
 

  

United States Bankruptcy Court for the: District of Maryland rhe,
““(] Check if this is an
amended filing

Case number
(lf known)

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 siz

 

if you are an individual filing under chapter 7, you must fill out this form if:

™ creditors have claims secured by your property, or

@ you have leased personal property and the lease has not expired,

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsibie for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (If known).

List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

 

 

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditor's (J surrender the property. CO No
name:
; QC) Retain the property and redeem it. I Yes
Oey of C} Retain the property and enter into a
securing debt: Reaffirmation Agreement.
(2 Retain the property and [explain]:
Creditor's () Surrender the property. CJ No
name:
; (J Retain the property and redeem it. Ol ves
Oepary of LJ Retain the property and enter into a
Reaffirmation Agreement.

securing debt:
(J Retain the property and [explain]:

 

 

Creditor's (3 Surrender the property. Q) No
name: . Q) Retain the property and redeem it. C] ves
eperty on of ( Retain the property and enter into a

securing debt: Reaffirmation Agreement.

C) Retain the property and [explain]:

 

 

Creditor's (C) Surrender the property. CI No
name:

(2) Retain the property and redeem it. CQ) Yes
prepay of (2) Retain the property and enter into a

securing debt: Reaffirmation Agreement.

) Retain the property and [explain]:

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1
 

 

Case 19-25942 Doc5 Filed 12/02/19 Page 2 of 2

Debtor 1 Shanee Silver Case number (if known)

First Name Middie Name. Last Name

List Your Unexpired Personal Property Leases

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are ‘eases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

Describe your unexpired personal property leases Will the lease be assumed?

Lessor’s name: QINo
Oy

Description of leased es

property:

Lessor’s name: GI No
Oy

Description of leased es

property:

Lessor’s name: ONo

Description of leased Q) Yes

property:

Lessor’s name: QI No
Q) Yes

Description of leased

property:

Lessor’s name: QI No
C Yes

Description of leased

property:

Lessors name: CO No

. Q) Yes

Description of leased

property:

Lessors name: QONo
Yes

Description of leased
property:

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal prope! is subject to an unexpired lease.

   

AZ x

Signature of Debtort Signature of Debtor 2

@ Date { | [Le [ | Date
MM/ DD / MM/ DD/ YYYY

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2
